IN THE SUPREME COURT OF
               CALIFORNIA

                 O.G., a Minor, etc.,
                      Petitioner,
                          v.
     THE SUPERIOR COURT OF VENTURA COUNTY,
                     Respondent;
                   THE PEOPLE,
                Real Party in Interest.

                           S259011

            Second Appellate District, Division Six
                          B295555

               Ventura County Superior Court
                        2018017144



                      February 25, 2021

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Cuéllar, Kruger and Kline* concurred.




________________________
*
      Presiding Justice of the Court of Appeal, First Appellate
District, Division Two, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                  O.G. v. SUPERIOR COURT
                            S259011


               Opinion of the Court by Groban, J.


       Proposition 57, passed in the November 2016 general
election (Proposition 57), requires prosecutors to commence all
cases involving a minor in juvenile court. “Proposition 57 is an
‘ameliorative change[] to the criminal law’ ” that “the legislative
body intended ‘to extend as broadly as possible.’ ” (People v.
Superior Court (Lara) (2018) 4 Cal. 5th 299, 309 (Lara).)
Proposition 57 expressly allowed for amendments that “are
consistent with and further the intent of this act . . . .” (Voter
Information Guide, Gen. Elec. (Nov. 8, 2016) text of Prop. 57, §
5, p. 145 (2016 Voter Guide).) As originally enacted, Proposition
57 allowed prosecutors to move to transfer some minors as
young as 14 from juvenile court to adult criminal court. Senate
Bill No. 1391 (2017–2018 Reg. Sess.) (Senate Bill 1391), enacted
in 2018, amended Proposition 57 to prohibit minors under the
age of 16 from being transferred to adult criminal court. (See
Welf. & Inst. Code, § 707, subd. (a)(1)–(2), as amended by Stats.
2018, ch. 1012, § 1.)
      In this case, the Court of Appeal held that Senate Bill 1391
is inconsistent with Proposition 57 and thus invalid (O.G. v.
Superior Court (2019) 40 Cal.App.5th 626, 629), a holding at
odds with every other Court of Appeal opinion to have addressed
the issue. We agree with the majority view that Senate Bill 1391
was a permissible amendment to Proposition 57 and we reverse
the judgment in this case. Because Proposition 57 expressly
permits legislative amendments, we must presume the

                                1
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Legislature acted within its authority and uphold Senate Bill
1391 “if, by any reasonable construction, it can be said that the
statute” is consistent with and furthers the intent of
Proposition 57. (Amwest Surety Ins. Co. v. Wilson (1995) 11
Cal.4th 1243, 1256 (Amwest).) While barring the transfer of 14
and 15 year olds to adult court is a change from Proposition 57’s
statutory provisions, that change is what makes Senate Bill
1391 an amendment to Proposition 57. The amendment is fully
consistent with and furthers Proposition 57’s fundamental
purposes of promoting rehabilitation of youthful offenders and
reducing the prison population. We therefore uphold Senate Bill
1391 as a permissible amendment to Proposition 57.
                        I. BACKGROUND
      “ ‘Historically, a child could be tried in criminal court only
after a judicial determination, before jeopardy attached, that he
or she was unfit to be dealt with under juvenile court law.’ ”
(Lara, supra, 4 Cal. 5th at p. 305.) In 1961, the Legislature set
16 years old as the minimum age that a minor could be
transferred to criminal court. (See Welf. & Inst. Code, former
§§ 510, 603, 707, as amended by Stats. 1961, ch. 1616, pp. 3462,
3472, 3485.) The age limit preventing prosecution of those
younger than 16 in criminal court remained in place for close to
34 years.
       In 1995, California began to move away from the historical
rule when the Legislature permitted some 14 and 15 year olds
to be transferred to criminal court. (See, e.g., Welf. & Inst. Code,
§ 707, former subds. (d), (e), as amended by Stats. 1994, ch. 453,
§ 9.5.) This trend continued over the next five years and
culminated with Proposition 21 in 2000. For specified murders
and sex crimes, Proposition 21 required prosecutors to charge


                                  2
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


minors 14 years old or older directly in criminal court. (Welf. &
Inst. Code, § 602, former subd. (b), repealed by Prop. 57, § 4.1.)
For other specified serious offenses, Proposition 21 provided
prosecutors with discretion to charge minors 14 or older directly
in criminal court instead of juvenile court. (Welf. & Inst. Code,
§ 707, former subd. (d), repealed by Prop. 57, § 4.2.)
      In the years after the passage of Proposition 21, there was
“a sea change in penology regarding the relative culpability and
rehabilitation possibilities for juvenile offenders, as reflected in
several judicial opinions.” (People v. Vela (2018) 21 Cal.App.5th
1099, 1106.) These changes were based upon developments in
scientific research on adolescent brain development confirming
that children are different from adults in ways that are critical
to identifying age-appropriate sentences. (See, e.g., Roper v.
Simmons (2005) 543 U.S. 551, 569–571; Graham v. Florida
(2010) 560 U.S. 48, 68–75 (Graham); Miller v. Alabama (2012)
567 U.S. 460, 469–470; People v. Gutierrez (2014) 58 Cal.4th
1353, 1375–1376; People v. Caballero (2012) 55 Cal.4th 262,
267.) In the same period, the California Legislature enacted
numerous reforms reflecting a rethinking of punishment for
minors. (See, e.g., Stats. 2012, ch. 828, § 1; Stats. 2013, ch. 312,
§ 4; Stats. 2015, ch. 471, § 1; Stats. 2015, ch. 234, § 1.)
      Consistent with these changes, in November 2016, the
public implemented a series of criminal justice reforms through
the passage of Proposition 57. For juvenile defendants,
Proposition 57 “largely returned California to the historical
rule.” (Lara, supra, 4 Cal. 5th at p. 305.) “ ‘Among other
provisions, Proposition 57 amended the Welfare and
Institutions Code so as to eliminate direct filing by prosecutors.
Certain categories of minors . . . can still be tried in criminal
court, but only after a juvenile court judge conducts a transfer

                                  3
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


hearing to consider various factors such as the minor’s maturity,
degree of criminal sophistication, prior delinquent history, and
whether the minor can be rehabilitated.’ ” (Ibid.) For minors 16
or older, prosecutors can seek transfer to criminal court for any
felony offense. (Welf. & Inst. Code, § 707, subd. (a)(1).) For 14
and 15 year olds, prosecutors could seek transfer to criminal
court only for specified serious or violent offenses. (Id., § 707,
former subd. (a)(1), as amended by Prop. 57, § 4.2.) “All
remnants of Proposition 21 were deleted by passage of
Proposition 57.” (People v. Superior Court (K.L.) (2019) 36
Cal.App.5th 529, 534, fn. 3 (K.L.).)
      Senate Bill 1391 (Stats. 2018, ch. 1012, § 1) continued
California’s return to the historical rule. Effective January 1,
2019, Senate Bill 1391 amended Proposition 57 by eliminating
the transfer of juveniles accused of committing crimes when
they are 14 or 15 years old, unless they are first apprehended
after the end of juvenile court jurisdiction. (See Welf. & Inst.
Code, § 707, subd. (a)(1)–(2), as amended by Stats. 2018, ch.
1012, § 1.) In this way, Senate Bill 1391 marked a return to the
rule in place beginning in 1961 and for close to 34 years
thereafter — 16 again became the minimum age for transferring
a minor to criminal court. (See Welf. & Inst. Code, former
§§ 510, 603, 707, as amended by Stats. 1961, ch. 1616, pp. 3462,
3472, 3485.)
     Two days after the passage of Senate Bill 1391, the
Ventura County District Attorney’s Office (the District
Attorney’s Office) filed a petition in juvenile court alleging that
when minor O.G. was 15 years old, he committed two counts of
murder (Pen. Code, § 187, subd. (a)) and one count of second
degree robbery (id., § 211), with gang (id., § 186.22, subd. (b)(1))
and firearm (id., § 12022.53, subds. (b), (d), & (e)(1))

                                  4
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


enhancements.          The      District    Attorney’s     Office
contemporaneously filed a motion to transfer O.G. to criminal
court. The District Attorney’s Office argued that Senate Bill
1391 is an unconstitutional amendment to Proposition 57 and
the juvenile court therefore retained its authority to conduct a
hearing to determine O.G.’s suitability for transfer to criminal
court.
      The juvenile court found that Senate Bill 1391 is
unconstitutional because it prohibits what Proposition 57
“expressly permit[s]: adult court handling of 14 and 15 year old
minors accused of murder.” O.G. filed a petition for writ of
mandate challenging the juvenile court’s ruling. The Court of
Appeal denied writ relief and held that Senate Bill 1391 is
unconstitutional because the language of Proposition 57 permits
adult prosecution for 14 and 15 year olds, but Senate Bill 1391
precludes such prosecution. (O.G. v. Superior Court, supra, 40
Cal.App.5th 626, 628–629.) The Court of Appeal disagreed with
what was at the time five and is now seven other Court of Appeal
panels to have addressed the issue. (See People v. Superior
Court (Alexander C.) (2019) 34 Cal.App.5th 994 (Alexander C.);
K.L., supra, 36 Cal.App.5th at p. 529; People v. Superior Court
(T.D.) (2019) 38 Cal.App.5th 360, review granted Nov. 26, 2019,
S257980 (T.D.); People v. Superior Court (I.R.) (2019) 38
Cal.App.5th 383, review granted Nov. 26, 2019, S257773; People
v. Superior Court (S.L.) (2019) 40 Cal.App.5th 114, review
granted Nov. 26, 2019, S258432; B.M. v. Superior Court (2019)
40 Cal.App.5th 742, review granted Jan. 2, 2020, S259030
(B.M.); Narith S. v. Superior Court (2019) 42 Cal.App.5th 1131,
review granted Feb. 19, 2020, S260090.) We granted review.




                                  5
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


                         II. DISCUSSION
      The parties disagree over whether Senate Bill 1391 is a
constitutional amendment to Proposition 57. The District
Attorney’s Office, which is the real party in interest, argues that
Senate Bill 1391 is an invalid amendment. O.G.’s position, with
which the Attorney General agrees, is that Senate Bill 1391 is a
valid amendment. We agree with O.G. and the Attorney
General.
      A. Legal Standard
       “The Legislature may amend or repeal an initiative
statute by another statute that becomes effective only when
approved by the electors unless the initiative statute permits
amendment or repeal without the electors’ approval.” (Cal.
Const., art. II, § 10, subd. (c).) In this case, in an uncodified
amendment clause, Proposition 57 provides that its provisions
concerning the treatment of juveniles “may be amended so long
as such amendments are consistent with and further the intent
of this act by a statute that is passed by a majority vote of the
members of each house of the Legislature and signed by the
Governor.” (2016 Voter Guide, supra, text of Prop. 57, § 5, p.
145.) The parties agree that Senate Bill 1391 amended
Proposition 57 by, in almost all circumstances, eliminating a
juvenile court’s power to transfer cases to criminal court for
more serious crimes committed by 14 and 15 year olds. (See
Welf. & Inst. Code, § 707, subd. (a)(1)–(2), as amended by Stats.
2018, ch. 1012, § 1.) The question in this case is whether the
amendments in Senate Bill 1391 are “consistent with and
further the intent” of Proposition 57. (2016 Voter Guide, supra,
§ 5, at p. 145.)




                                  6
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


       In making this determination, we “apply the general rule
that ‘a strong presumption of constitutionality supports the
Legislature’s acts.’ ” (Amwest, supra, 11 Cal.4th at p. 1253.)
However, an initiative “must be given the effect the voters
intended it to have.” (Id. at pp. 1255–1256.) “[S]tarting with
the presumption that the Legislature acted within its authority,
we shall uphold the validity of [a legislative amendment] if, by
any reasonable construction [of the initiative], it can be said that
the statute” complies with the initiative’s conditions for enacting
legislative amendments. (Id. at p. 1256.) Often, as is the case
here and in Amwest, the initiative’s conditions for making
amendments involve the requirement that any amendment
“furthers the purposes of [the] Proposition . . . .” or words of
similar effect. (Ibid.; see id. at p. 1251.) In discerning the
purposes of a proposition, “we are guided by, but are not limited
to, the general statement of purpose found in the initiative.” (Id.
at p. 1257.) “ ‘[E]vidence of its purpose may be drawn from many
sources, including the historical context of the amendment, and
the ballot arguments favoring the measure.’ ” (Id. at p. 1256.)
“ ‘[L]egislative findings, while not binding on the courts, are
given great weight and will be upheld unless they are found to
be unreasonable and arbitrary.’ ” (Id. at p. 1252.) “ ‘ “[W]here
limitations upon [legislative power] are imposed they are to be
strictly construed, and are not to be given effect as against the
general power of the legislature, unless such limitations clearly
inhibit the act in question.” ’ ” (Id. at p. 1255, quoting Martin v.
Riley (1942) 20 Cal.2d 28, 40.)
     Guided by, but not limited to, the initiative’s statement of
purpose, we therefore are bound to afford a highly deferential
standard: We must presume the Legislature acted within its
authority if by “any reasonable construction” (Amwest, supra, 11


                                  7
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Cal.4th at p. 1256) of Proposition 57, Senate Bill 1391’s
amendments are “consistent with and further the intent” of the
proposition. (Prop. 57, § 5.) This means that we must uphold
the constitutionality of Senate Bill 1391 even if the District
Attorney’s Office is able to proffer other, plausible
interpretations of the purpose and intent of Proposition 57. As
long as there is “any reasonable construction” of Proposition 57
such that Senate Bill 1391’s amendments are “consistent with
and further the intent” of Proposition 57, we must uphold
Senate Bill 1391. In this case, Senate Bill 1391 is fully
consistent with and furthers Proposition 57’s purposes.
      B. Express Purpose and Intent of Proposition 57
      Proposition 57’s statement of “Purpose and Intent”
provides that: “[i]n enacting this act, it is the purpose and intent
of the people of the State of California to: [¶] 1. Protect and
enhance public safety. [¶] 2. Save money by reducing wasteful
spending on prisons. [¶] 3. Prevent federal courts from
indiscriminately releasing prisoners. [¶] 4. Stop the revolving
door of crime by emphasizing rehabilitation, especially for
juveniles. [¶] 5. Require a judge, not a prosecutor, to decide
whether juveniles should be tried in adult court.” (2016 Voter
Guide, supra, text of Prop. 57, § 2, p. 141.) The proposition
further provides that “[t]his act shall be broadly construed to
accomplish its purposes” (id., § 5, p. 145) and that “[t]his act
shall be liberally construed to effectuate its purposes” (id., § 9,
p. 146). We examine each of these enumerated purposes in turn.
     First, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the
proposition’s public safety purpose. (See 2016 Voter Guide,
supra, text of Prop. 57, § 2, p. 141.) Adjudicating juveniles in


                                  8
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


juvenile court where the focus is on rehabilitation, rather than
in criminal court, may reasonably be considered as furthering
public safety by discouraging recidivism.       The voters who
enacted Proposition 57 considered that “evidence shows that
minors who remain under juvenile court supervision are less
likely to commit new crimes.” (2016 Voter Guide, supra,
argument in favor of Prop. 57, p. 58.) In passing Senate Bill
1391, the Legislature also considered that “[e]xtensive research
has established that youth tried as adults are more likely to
commit new crimes in the future than their peers treated in the
juvenile system . . . .” (Sen. Com. on Public Safety, Analysis of
Sen. Bill 1391 (2017–2018 Reg. Sess.) as introduced Feb. 16,
2018, p. 4 (hereafter Senate Committee Analysis).) The
Assembly Committee on Public Safety reiterated that “[y]outh
who commit crimes fare much better in the juvenile system than
in the adult system because they benefit from the rehabilitative
services, and are also less likely to commit crimes in the future
than youth in the adult system.” (Assem. Com. on Public Safety,
Analysis. of Sen. Bill 1391 (2017–2018 Reg. Sess.) as amended
May 25, 2018, p. 4 (hereafter Assembly Committee Analysis).)
The practice of trying 14 and 15 year olds as adults “was started
in the 90’s, a time in California history where the state was
getting ‘tough on crime,’ but not smart on crime. Back then,
society believed that young people were fully developed at
around age 14. Now, research has debunked that myth and
cognitive science has proven that children and youth who
commit crimes are very capable of change.” (Id. at p. 3.)
Furthermore, as “stated by the Supreme Court, ‘it does not
follow that courts taking a case-by-case proportionality
approach could with sufficient accuracy distinguish the few
incorrigible juvenile offenders from the many that have the


                                  9
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


capacity for change.’ ” (Id. at p. 5, quoting Graham, supra, 560
U.S. at p. 77.) The Senate Committee on Public Safety noted
that “[m]ost youth will eventually be released from prison and
in the interest of protecting public safety, we need to ensure they
get the treatment and tools they need to succeed when they
return to society.” (Sen. Com. Analysis, supra, p. 4.)
       The District Attorney’s Office argues that Senate Bill 1391
does not protect public safety because Proposition 57 adopted a
flexible approach that permits 14 and 15 year olds to be tried as
adults when public safety warrants, but Senate Bill 1391
ordinarily requires juvenile treatment for 14 and 15 year olds
even if they have committed very serious crimes and pose a
danger. The District Attorney’s Office argues that it believes
that Proposition 57’s “evidence-based approach” is more
protective of public safety than Senate Bill 1391’s approach that
places even greater emphasis on rehabilitation. But that is not
how our deferential standard works. (Amwest, supra, 11 Cal.4th
at p. 1256.) Both Proposition 57 and Senate Bill 1391 sought to
protect public safety by reducing juvenile recidivism and
therefore, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the
proposition’s public safety purpose. As the Court of Appeal
explained in B.M., “Senate Bill 1391 can easily be construed to
promote public safety and reduce crime, since it increases the
number of youth offenders who will remain in the juvenile
justice system and avoid prison where the chance of recidivism
is higher.” (B.M., supra, 40 Cal.App.5th at p. 756.)
      It is also worth emphasizing that Senate Bill 1391 focused
only on 14 and 15 year olds, leaving Proposition 57’s procedures
for handling 16 and 17 year olds completely intact. Nothing in
Proposition 57 appears to forbid the Legislature from making a

                                 10
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


judgment that public safety can be better protected by keeping
the subset of particularly young, 14- and 15-year-old offenders
in the juvenile system where they are more likely to receive
appropriate education and emotional and psychological
treatment, and less likely to reoffend after their release.
      The District Attorney’s Office cites cases where 14 and 15
year olds committed particularly serious crimes and argues
these individuals pose such a danger to the public that releasing
them at age 25 under the juvenile system would not protect the
public. Again, the fact the District Attorney’s Office does not
agree with Senate Bill 1391’s approach to public safety does not
mean that there is no reasonable interpretation that, like
Proposition 57, Senate Bill 1391 is consistent with and furthers
protecting public safety.      Moreover, in the case of the
particularly heinous crimes cited by the District Attorney’s
Office, other avenues are available to retaining jurisdiction over
juvenile offenders that pose a danger to the public. In signing
the law the Governor “considered the fact that young people
adjudicated in juvenile court can be held beyond their original
sentence” under Welfare and Institutions Code section 1800.
(Governor’s message to Sen. on Senate Bill 1391 (Sept. 30, 2018)
Sen. J. (2017–2018 Reg. Sess.) p. 6230.) That section permits
the prosecutor to petition for an extension of juvenile court
jurisdiction, even past the age of 25, if discharging a juvenile
offender “would be physically dangerous to the public because of
the person’s mental or physical deficiency, disorder, or
abnormality that causes the person to have serious difficulty
controlling his or her dangerous behavior . . . .” (Welf. & Inst.
Code, § 1800, subd. (a).)
     Second, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the

                                 11
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


proposition’s aim to save “money by reducing wasteful spending
on prisons.” (2016 Voter Guide, supra, text of Prop. 57, § 2, p.
141.) Senate Bill 1391 sought to save money by ensuring that,
under the bill, fewer minors will be transferred to adult criminal
court where they could be incarcerated for a longer period in
adult prison and be more likely to recidivate. (See Sen. Rules
Com., Unfinished Business Analysis of Senate Bill 1391 (2017–
2018 Reg. Sess.) as amended Aug. 20, 2018, p. 6 [“Potential long-
term savings of an unknown amount by preventing youths from
receiving extremely long sentences if adjudicated as an adult.
[¶] 3) Potential savings of an unknown amount to the extent
that keeping youth in juvenile court and facilities designed to
rehabilitate juveniles reduces recidivism”].) Proposition 57
ballot materials expressed the same goal, informing voters that
trying fewer minors as adults “would reduce state prison and
parole costs as those youths would no longer spend any time in
prison or be supervised by state parole agents following their
release.” (2016 Voter Guide, supra, analysis of Prop. 57 by
Legis. Analyst, p. 57.) The District Attorney’s Office does not
dispute that Senate Bill 1391 is consistent with and furthers
this cost-saving purpose.
      Third, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the goal of
preventing “federal courts from indiscriminately releasing
prisoners.” (2016 Voter Guide, supra, text of Prop. 57, § 2, p.
141.)    Proposition 57’s ballot materials explained that
“[o]vercrowded and unconstitutional conditions led the U.S.
Supreme Court to order the state to reduce its prison population.
Now, without a common sense, long-term solution, we will
continue to waste billions and risk a court-ordered release of
dangerous prisoners. This is an unacceptable outcome that puts


                                 12
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Californians in danger — and this is why we need Prop. 57.”
(2016 Voter Guide, supra, argument in favor of Prop. 57, p. 58.)
The federal court order required California to “reduce the prison
population to 137.5% of the adult institutions’ total design
capacity.” (Coleman v. Schwarzenegger (E.D.Cal. 2009) 922
F.Supp.2d 882, 962; see also Brown v. Plata (2011) 563 U.S. 493,
501–503.) The federal court later refused to vacate its order
because, inter alia, the state failed to produce a “ ‘durable
remedy’ ” to the problem of prison overcrowding. (Coleman v.
Brown (E.D.Cal.2013) 922 F.Supp.2d 1004, 1043 (Coleman II).)
The federal court warned that the state had “thus far engaged
in openly contumacious conduct by repeatedly ignoring both this
Court’s Order and at least three explicit admonitions to take all
steps necessary to comply with that Order.” (Id. at p. 1049.) The
federal court further advised “Governor Brown has a duty to
exercise in good faith his full authority, including seeking any
changes to or waivers of state law that may be necessary to
ensure compliance with the Supreme Court’s judgment.” (Id. at
p. 1054.) Proposition 57 therefore facilitated California’s
compliance with this federal court order by ensuring that fewer
juveniles would be incarcerated in state prison. These changes
to juvenile transfer proceedings were part of the proposition’s
broader strategy to reduce the prison population. In addition to
these changes, Proposition 57 also enabled inmates to be
released earlier on parole by: (a) making any person convicted
of a nonviolent felony offense eligible for parole consideration
after completing the full term for his or her primary offense and
(b) giving the Department of Corrections and Rehabilitation
authority to award credits to inmates for good behavior. (2016
Voter Guide, supra, text of Prop. 57, §§ 3–4, p. 141.) Each of
these changes provided a “ ‘durable remedy’ ” that would


                                 13
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


decrease the prison population (Coleman II, at p. 1043) and
thereby diminish the likelihood that federal courts would
“indiscriminately release[e] prisoners” (2016 Voter Guide,
supra, text of Prop. 57, § 2, p. 141). Senate Bill 1391 similarly
mitigates against federal courts “indiscriminately releasing
prisoners” in order to reduce prison population because the bill
ensures that now and in the future fewer minors are ultimately
sent to adult prison. The District Attorney’s Office does not
dispute that Senate Bill 1391 is consistent with and furthers
this purpose.
       Fourth, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the purpose of
stopping “the revolving door of crime by emphasizing
rehabilitation, especially for juveniles.” (2016 Voter Guide,
supra, text of Prop. 57, § 2, p. 141.) The District Attorney’s
Office argues that Senate Bill 1391 is inconsistent with this
purpose because Proposition 57 already stopped “the revolving
door” by implementing “a more balanced approach, which
specifically includes the transfer of certain 14-or 15-year-olds to
adult court.” However, by its terms, Proposition 57 sought to
broadly emphasize rehabilitation for all juveniles, including 14
and 15 year olds. In approving Proposition 57, voters considered
“[e]vidence show[ing] that the more inmates are rehabilitated,
the less likely they are to re-offend. Further evidence shows
that minors who remain under juvenile court supervision are
less likely to commit new crimes.” (2016 Voter Guide, supra,
argument in favor of Prop. 57, p. 58.) Proposition 57 “focuses
our system on evidence-based rehabilitation for juveniles and
adults because it is better for public safety than our current
system.” (Ibid.) Similarly, in enacting Senate Bill 1391, the
Legislature considered that “[t]he juvenile system is very


                                 14
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


different from the adult system. The juvenile system provides
age-appropriate treatment, services, counseling, and education,
and a youth’s participation in these programs is mandatory.
The adult system has no age-appropriate services, participation
in rehabilitation programs is voluntary, and in many prisons,
programs are oversubscribed with long waiting lists.” (Sen.
Com. Analysis, supra, at p. 4.) “When youth are given age-
appropriate services and education that are available in the
juvenile justice system, they are less likely to recidivate.”
(Assem. Com. Analysis, supra, at p. 4.) “Keeping 14 and 15 year
olds in the juvenile justice system will help to ensure that youth
receive treatment, counseling, and education they need to
develop into healthy, law abiding adults.” (Ibid.) Senate Bill
1391, like Proposition 57, seeks to prevent recidivism by
emphasizing juvenile rehabilitation in lieu of state prison.
Under a reasonable construction of Proposition 57, Senate Bill
1391 is consistent with and furthers this fourth purpose.
      Finally, under a reasonable construction of Proposition 57,
Senate Bill 1391 is consistent with and furthers the purpose of
requiring “a judge, not a prosecutor, to decide whether juveniles
should be tried in adult court.” (2016 Voter Guide, supra, text
of Prop. 57, § 2, p. 141.) Proposition 57 accomplished this
purpose by repealing a prosecutor’s power to directly file charges
against juveniles in criminal court. Senate Bill 1391 does not
attempt to reinstate direct filing. Rather, Senate Bill 1391
“repeal[ed] the power of the prosecutor to make a motion to
transfer a minor from juvenile court to adult criminal court if
the minor was alleged to have committed certain serious
offenses when he or she was 14 or 15 years old.” (Sen. Com. on
Public Safety, Analysis of Sen. Bill 1391, supra, as introduced
Feb. 16, 2018, p. 2, boldface and italics omitted.) Proposition 57


                                 15
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


took away prosecutorial power to bypass juvenile court
jurisdiction by eliminating the direct filing authority. Senate
Bill 1391 then narrowed that power further. In this way, both
Proposition 57 and Senate Bill 1391 had the same goal: to limit
prosecutorial authority to prosecute juveniles as adults.
      Moreover, both before and after Senate Bill 1391, a judge,
and not the prosecutor, still decides whether to transfer
juveniles to criminal court, whenever the prosecutor has the
authority to initiate the transfer process. After Senate Bill
1391, the prosecutor continues to make a motion to transfer
charged minors age 16 and over and the juvenile court continues
to determine whether the minor should be transferred. (Welf. &
Inst. Code, § 707, subd. (a)(1) [in certain cases involving minors
“16 years of age or older . . . the district attorney . . . may make
a motion to transfer the minor from juvenile court to a court of
criminal jurisdiction”].) Thus, when there is a transfer decision
to be made, a judge, and not a prosecutor, still makes that
decision. Senate Bill 1391 has not eliminated that procedural
scheme.
      The District Attorney’s Office argues the Senate Bill 1391
is inconsistent with requiring “a judge, not a prosecutor, to
decide whether juveniles should be tried in adult court” (2016
Voter Guide, supra, text of Prop. 57, § 2, p. 141) because under
Senate Bill 1391 a judge can no longer decide whether 14 and 15
year olds can be transferred to criminal court. The District
Attorney’s Office argues that Senate Bill 1391 is therefore at
odds with the specific statutory provisions of Proposition 57 that
allow a prosecutor to make a motion to transfer 14 or 15 year
olds to criminal court in specified cases. (See Welf. & Inst. Code,
§ 707, former subd. (a)(1), as amended by Prop. 57, § 4.2 [stating
that a prosecutor may make a motion in any case where a 14 or

                                 16
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


15 year old was alleged to have committed a qualifying offense].)
The District Attorney’s Office also emphasizes language in
Proposition 57’s ballot materials that states that juvenile court
judges will decide whether minors should be prosecuted and
sentenced as adults and that permit the transfer of juveniles age
14 and older.1 However, the focus of requiring “a judge, not a
prosecutor” (2016 Voter Guide, supra, text of Prop. 57, § 2, p.
141) to make transfer decisions was neither to confer new
powers on judges nor to ensure that 14 and 15 year olds would
continue to be subject to adult criminal prosecution. Instead,
the focus of the provision was on restraining prosecutorial
discretion and upon ensuring that fewer youths would be tried
in adult court. Indeed, immediately after referencing the
requirement that judges will make the juvenile transfer
decision, the Legislative Analyst focused on the new protections
for minors and not on the authority granted to juvenile court
judges. (See 2016 Voter Guide, supra, analysis of Prop. 57 by
Legis. Analyst, p. 56 [“As a result, the only way a youth could be
tried in adult court is if the juvenile court judge in the hearing
decides to transfer the youth to adult court. Youths accused of
committing certain severe crimes would no longer automatically
be tried in adult court and no youth could be tried in adult court
based only on the decision of a prosecutor. . . . [T]here would be
fewer youths tried in adult court”].) Senate Bill 1391 “certainly
narrows the class of minors who are subject to review by a
juvenile court for potential transfer to criminal court . . . but it

1
     For instance, the “Official Title and Summary” included:
“Provides juvenile court judges shall make determination, upon
prosecutor motion, whether juveniles age 14 and older should be
prosecuted and sentenced as adults for specified offenses.”
(2016 Voter Guide, supra, Official Title and Summary, p. 54.)


                                 17
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


in no way detracts from Proposition 57’s stated intent that,
where a transfer decision must be made, a judge rather than a
prosecutor makes the decision.” (Alexander C., supra, 34
Cal.App.5th at p. 1001.) Under a reasonable construction of
Proposition 57, Senate Bill 1391 is consistent with and furthers
this purpose because, like Proposition 57, Senate Bill 1391
further narrowed prosecutorial power to try 14 and 15 year olds
in criminal court and, when there is a transfer decision to be
made, a judge, and not the prosecutor, still makes that decision
under Senate Bill 1391.
      Of course, eliminating the ability to transfer 14 and 15
year olds to adult court is a change from Proposition 57’s
statutory provisions and the prior practice, but that change is
what makes Senate Bill 1391 an amendment to Proposition 57.
Proposition 57 provides that its provisions concerning the
treatment of juveniles “may be amended so long as such
amendments are consistent with and further the intent of this
act by a statute that is passed by a majority vote of the members
of each house of the Legislature and signed by the Governor.”
(2016 Voter Guide, supra, text of Prop. 57, § 5, p. 145.)
      The District Attorney’s Office argues that Proposition 57’s
amendment clause is a two-part test requiring that any
amendment be both “consistent with [this act]” and “further[]
the intent of this act.” (2016 Voter Guide, supra, text of Prop.
57, § 5, p. 145.) The District Attorney’s Office argues that
because Senate Bill 1391 is not expressly consistent with
Proposition 57, Senate Bill 1391 is invalid. However, O.G.
argues that we should interpret Proposition 57’s amendment
clause as authorizing amendments that are “consistent with
[the intent of the act] and [that] further the intent of this act.”
In other words, O.G. argues that the amendment must be

                                 18
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


consistent with and further the intent of the act, but does not
need to be consistent with the express language of the act. O.G.
has the better argument. Limiting authorized amendments to
those consistent with the express language of the act, “would
appear to preclude any amendment that deletes or repeals any
portion of the Act, no matter how consistent such action might
be with the purpose of the Act itself.” (T.D., supra, 38
Cal.App.5th at p. 372.) “[I]f any amendment to the provisions of
an initiative is considered inconsistent with an initiative’s
intent or purpose, then an initiative such as Proposition 57 could
never be amended.” (Alexander C., supra, 34 Cal.App.5th at p.
1003.) The District Attorney’s Office’s interpretation here would
render the amendment clause a nullity. (See Williams v.
Superior Court (1993) 5 Cal.4th 337, 357 [“An interpretation
that renders statutory language a nullity is obviously to be
avoided”].)
      The District Attorney’s Office nonetheless suggests this
would not make the amendment clause a nullity because
amendments “consistent with” Proposition 57 could still include
“minor” amendments to “clarify ambiguous terms, to correct
drafting errors in the original language” or adjust procedures.
There is no reason to believe that Proposition 57’s amendment
clause contemplated only the correction of typographical and
drafting errors. To the contrary, in enacting an initiative, voters
are presumed to be aware of existing laws. (Professional
Engineers in California Government v. Kempton (2007) 40
Cal.4th 1016, 1048.) Because existing case law had interpreted
similar amendment clauses by the time of the passage of
Proposition 57, we presume that in authorizing “amendments”
that “are consistent with and further the intent of this act” (2016
Voter Guide, supra, text of Prop. 57, § 5, p. 145), the voters


                                 19
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


intended that authorization to carry the broad meaning defined
by case law. (See In re J.C. (2016) 246 Cal.App.4th 1462, 1483,
1482 [even though one “plausible reading” of an initiative was
inconsistent with subsequent legislation, “an alternat[e] and
equally plausible reading” of the initiative “would satisfy the
proposition’s requirement that any amendment be consistent
with and further its intent”]; Jensen v. Franchise Tax Bd. (2009)
178 Cal.App.4th 426, 441 [“[I]f the mental health services
funding requirements [of Proposition 63] prove too onerous, the
electorate or the Legislature may vote to diminish them in the
future” without exceeding legislative authority to amend the
initiative consistent with and in furtherance of its intent].) In
this specific context, it is at least a “reasonable construction” of
Proposition 57 (Amwest, supra, 11 Cal.4th at p. 1256) to
conclude that “consistent with and further” (2016 Voter Guide,
supra, text of Prop. 57, § 5, p. 145) is simply a means of
conveying emphasis — even though this involves surplusage.
       Finally, the District Attorney’s Office’s interpretation —
which seeks to read the amendment clause in exceedingly
narrow terms — also runs counter to the express language of
Proposition 57, which provides that it “shall be broadly
construed to accomplish its purposes” (2016 Voter Guide, supra,
text of Prop. 57, § 5, p. 145) and that it “shall be liberally
construed to effectuate its purposes” (id., § 9, p. 146). Both
provisions call for broadly or liberally construing Proposition
57’s provisions to serve its “purposes.” If voters want to
specifically limit amendments to clarify terms or change
procedures, there are amendment clauses that do that. (See,
e.g., Voter Information Guide, Gen. Elec. (Nov. 2, 2004) text of
Prop. 63, § 18, p. 108 [“The Legislature may by majority vote add
provisions to clarify procedures and terms including the


                                 20
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


procedures for the collection of the tax surcharge imposed by
Section 12 of this act”].) The drafters of Proposition 57 could
have explicitly limited amendments to minor clarifications or to
procedural changes not affecting transfer eligibility. The
drafters could have also stated more overtly a purpose to ensure
that judges retain the discretion to transfer some 14 and 15 year
olds to criminal court. Noticeably, they did neither.
       Arguing that any doubts should be resolved in favor of
precluding changes to the initiative, the District Attorney’s
Office relies upon People v. Kelly (2010) 47 Cal.4th 1008 and
Proposition 103 Enforcement Project v. Quackenbush (1998) 64
Cal.App.4th 1473.         Kelly, however, involved legislative
amendments to Proposition 215 (Gen. Elec. (Nov. 5, 1996)). As
stated earlier, the “Legislature may amend or repeal an
initiative statute by another statute that becomes effective only
when approved by the electors unless the initiative statute
permits amendment or repeal without the electors’ approval.”
(Cal. Const., art. II, § 10, subd. (c).) Unlike Proposition 57,
Proposition 215 did not contain a provision allowing for
legislative amendment of the initiative. (See Kelly, at p. 1013,
fn. 2.) The issue in Kelly was therefore whether the subsequent
legislation amended Proposition 215 because, if so, the
legislation would necessarily be impermissible under California
Constitution, article II, section 10, subdivision (c). (Kelly, at p.
1024.) The initiative at issue in Quackenbush did have an
amendment clause, but the court separately analyzed two
different issues: (1) whether legislative changes to the Insurance
Code actually amended the provisions of Proposition 103 (Gen.
Elec. (Nov. 8, 1988)) and, if so, (2) whether these amendments
furthered the purposes of Proposition 103 as its amendment
clause required. (Quackenbush, at pp. 1483–1494.) Although


                                 21
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


the District Attorney’s Office cites Quackenbush for a standard
that would resolve any doubt against validity of the amendment,
the cited passage (id. at pp. 1485–1486) concerns the same
question at issue in Kelly, i.e., whether subsequent legislation
constitutes an amendment to the initiative.           When the
Quackenbush court addresses the separate question of
furtherance of the initiative’s purposes (Quackenbush, at pp.
1490–1494), it cites Amwest’s statement of the standard
(Quackenbush, at p. 1490) and does not purport to resolve
doubts against the amendment. (See Amwest, supra, 11 Cal.4th
at p. 1256 [“[S]tarting with the presumption that the
Legislature acted within its authority, we shall uphold the
validity of [a legislative amendment] if, by any reasonable
construction, it can be said that the statute furthers the
purposes of [the] Proposition . . . . ”].)
    C.    The Fundamental Purpose and Intent of
Proposition 57
     In considering a challenge to a legislative statute that
amends an initiative, we consider not only the initiative’s
statements of purpose or intent, but also the initiative “ ‘as a
whole. ’ ” (Amwest, supra, 11 Cal.4th at p. 1257 [“we are guided
by, but are not limited to, the general statement of purpose
found in the initiative”]; see id. at p. 1259 [construing the “major
purposes” of Prop. 103].) In this case, just as the District
Attorney’s Office’s argument fails when reviewing each of




                                 22
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Proposition 57’s enumerated purposes, their argument also fails
when reviewing the initiative’s purpose as a whole.2
       The major and fundamental purpose of Proposition 57’s
juvenile justice provisions — as evidenced by its express
language and enumerated purposes, the ballot materials, and
its historical backdrop and the changes it made to existing law
— was an ameliorative change to the criminal law that
emphasized rehabilitation over punishment. The impact of this
ameliorative change was decarceration that, in turn, would
prevent “federal courts from indiscriminately releasing
prisoners.” (2016 Voter Guide, supra, text of Prop. 57, § 2, p.
141.) Our court has already stated that “Proposition 57 is an
‘ameliorative change[] to the criminal law’ that we infer the
legislative body intended ‘to extend as broadly as possible’ ” and
that “ ‘we find an “inevitable inference” that the electorate “must
have intended” that the potential “ameliorating benefits” of
rehabilitation (rather than punishment) . . . .’ ” (Lara, supra, 4
Cal.5th at p. 309.) “The [a]ct’s overriding purpose was to


2
       The District Attorney’s Office argues that we may not
ignore any of Proposition 57’s enumerated purposes by
designating one or more of them as “primary” or “fundamental.”
Designating a major purpose, however, is consistent with our
own statements about Proposition 57 in Lara. (See Lara, supra,
4 Cal.5th at p. 309; see also Amwest, supra, 11 Cal.4th at pp.
1257, 1259 [reviewing the available information about Prop. 103
“ ‘as a whole’ ” and its historical backdrop before construing its
“two major purposes”].) We can properly assess the major
purpose or purposes of an initiative. In any event, under a
reasonable construction of Proposition 57, Senate Bill 1391 is
consistent with and furthers each of Proposition 57’s
enumerated purposes. Thus, whether we look to the statute’s
“major” purpose or instead analyze each of its enumerated
purposes, O.G. still prevails.


                                 23
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


channel more juvenile offenders into the juvenile justice system
and to have a juvenile court judge make the transfer decision if
one was to be made, not to set in stone the age parameters for
such a determination.” (T.D., supra, 38 Cal.App.5th at p. 374.)
Proposition 57’s changes to juvenile filing were also consistent
with its other provisions that advanced the time at which adult
prisoners become eligible for parole and allowed prisoners to be
released earlier on parole by earning credits for good behavior.
(2016 Voter Guide, supra, text of Prop. 57, § 3, p. 141.) All of
these measures serve the broader purpose of decarceration.
      Senate Bill 1391 is likewise an ameliorative change to the
criminal justice system that emphasizes rehabilitation over
punishment and serves the broader purpose of decarceration.
Like Proposition 57, Senate Bill 1391 focuses on rehabilitation
by increasing the number of juveniles adjudicated in juvenile
court and decreasing the number of juveniles tried in criminal
court.   Like Proposition 57, Senate Bill 1391 continued
California’s return to the state’s historical rule on juvenile
justice and undid a policy enacted at “a time in California
history where the state was getting ‘tough on crime,’ but not
smart on crime.” (Assem. Com. Analysis, supra, at p. 3.) Senate
Bill 1391, accordingly, moves the law in the same direction as
Proposition 57 — toward the historical rule placing minors
under 16 within the exclusive jurisdiction of the juvenile courts.
(Cf. Amwest, supra, 11 Cal.4th at p. 1256 [striking down an
amendment when the Legislature attempted to exempt surety
companies from an initiative that had imposed rate rollback and
rate approval provisions on them along with other types of
insurance].)
      The District Attorney’s Office argues that Proposition 57
was intended to be ameliorative, but only to a point. The District

                                 24
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Attorney’s Office contends that the aim of Proposition 57 was
also somewhat punitive in nature to ensure that certain 14 and
15 year olds could be tried as adults, and therefore Senate Bill
1391, which is even more ameliorative, is at odds with
Proposition 57. But Proposition 57 did not seek to punish
juveniles. Instead, Proposition 57 was clearly aimed at
providing the “ ‘ “ameliorating benefits” of rehabilitation (rather
than punishment) . . . .’ ” (Lara, supra, 4 Cal.5th at p. 309.)
      Viewed in its historical context, the juvenile transfer
provisions of Proposition 57 functioned as a repeal of Proposition
21, the 2000 initiative that had required prosecutors to charge
eligible juveniles directly in criminal court if they were accused
of specified murders and sex crimes.3 (See K.L., supra, 36
Cal.App.5th at p. 534, fn. 3 [“All remnants of Proposition 21
were deleted by passage of Proposition 57”]; J.N. v. Superior
Court (2018) 23 Cal.App.5th 706, 710 [“The voters apparently
rethought their votes on Proposition 21 and passed Proposition
57 at the November 8, 2016, General Election”].) The purpose
of Proposition 57 was to have the electors undo what different
electors had done sixteen years prior, not to insulate earlier
legislation from future legislative change.
      Nothing in the text or history of Proposition 57 suggests
that by changing the relevant procedural mechanism from
direct filing to transfer hearings, voters intended to ratify the
Legislature’s decision from over 20 years before to lower the
minimum transfer age from 16 to 14, or to preclude the


3
      Proposition 57 also effectively repealed a 1999 legislative
act that required direct filing of criminal charges against
juveniles 16 and older in adult court for select offenses. (Stats.
1999, ch. 996, § 12.2, p. 7560.)


                                 25
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Legislature from revisiting that choice. Similarly, there is
nothing to suggest that Proposition 57 sought to endorse the
punitive goals of the 1994 decision to expand eligibility criteria
to include certain 14 and 15 year olds. (See Assem. 3d reading
analysis of Assem. Bill No. 560 (1993–1994 Reg. Sess.) as
amended Jan 27, 1994, p. 2 [the intended purpose of the 1994
amendment was “to deal with juveniles committing serious
violent crimes who currently hide behind the protections of
Juvenile Court law”].) Indeed, the passage of Proposition 57 was
a repudiation of the punitive goals behind the 1994 amendment
and Proposition 21 — not an endorsement of them. The
Legislature’s decision in Senate Bill 1391 to further the
ameliorative purpose of Proposition 57 by repealing the
Legislature’s punitive 1994 statutory framework is fully
consistent with Proposition 57 itself.
      D. Conclusion
      In sum, O.G. merely needs to show that by some
“reasonable construction” of Proposition 57 (Amwest, supra, 11
Cal.4th at p. 1256), Senate Bill 1391 is consistent with and
furthers the purposes of the proposition. It does not matter if
the District Attorney’s Office has a different view as to whether
Senate Bill 1391 advances public safety or Proposition 57’s
procedural scheme. The District Attorney’s Office seeks to turn
the applicable standard on its head and argues that any doubts
whether such a reasonable construction exists should be
resolved in favor of precluding changes to the initiative. That is
not the standard. We start with the presumption that the
Legislature acted within its authority. (See Amwest, at p. 1256
[“[S]tarting with the presumption that the Legislature acted
within its authority, we shall uphold the validity of [a legislative
amendment] if, by any reasonable construction, it can be said

                                 26
                     O.G. v. SUPERIOR COURT
                  Opinion of the Court by Groban, J.


that the statute furthers the purposes of [the]
Proposition . . . ”].) In this case, under a reasonable construction
of Proposition 57, Senate Bill 1391 is consistent with and
furthers each of the proposition’s enumerated purposes. That is
all that is necessary in order for us to hold that Senate Bill 1391
was lawfully enacted. We therefore hold that Senate Bill 1391
is a constitutional amendment to Proposition 57.
                        III. DISPOSITION
      We reverse the Court of Appeal’s judgment.


                                                       GROBAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
KLINE, J.*




________________________
*
      Presiding Justice of the Court of Appeal, First Appellate
District, Division Two, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                 27
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion O.G. v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 40 Cal.App.5th 626
Rehearing Granted

__________________________________________________________________________________

Opinion No. S259011
Date Filed: February 25, 2021
__________________________________________________________________________________

Court: Superior
County: Ventura
Judge: Kevin J. McGee

__________________________________________________________________________________

Counsel:

Jennifer Hansen and Willard P. Wiksell, under appointments by the Supreme Court, for Petitioner.

Susan L. Burrell, L. Richard Braucher, Cyn Yamashiro and Marketa Sims for Pacific Juvenile Defender
Center and Independent Juvenile Defender Program Los Angeles County Bar as Amici Curiae on behalf of
Petitioner.

Michael C. McMahon for California Public Defenders Association and Todd W. Howeth, Public Defender
(Ventura), as Amici Curiae on behalf of Petitioner.

Munger, Tolles & Olson, William D. Temko and Sara A. McDermott for Human Rights Watch, Anti-
Recidivism Coalition and W. Haywood Burns Institute as Amici Curiae on behalf of Petitioner.

Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney General, Thomas S.
Patterson, Assistant Attorney General, Joshua A. Klein, Deputy State Solicitor General, Anthony R. Hakl,
Tamar Pachter and Nelson R. Richards, Deputy Attorneys General, for Attorney General as Amicus Curiae
on behalf of Petitioner.

Rebecca P. Jones; Bryan A. Stevenson and Alicia A. D’Addario for The Equal Justice Initiative as Amicus
Curiae on behalf of Petitioner.

No appearance for Respondent.

Jeff Rubin, District Attorney (Santa Clara), for California District Attorneys Association as Amicus Curiae
on behalf of Respondent and Real Party in Interest.

Gregory D. Totten, District Attorney, Michael D. Schwartz, Chief Assistant District Attorney, Tate
McCallister and Michelle Contois, Deputy District Attorneys, for Real Party in Interest.

Keiter Appellate Law and Mitchell Keiter for Amicus Populi as Amicus Curiae on behalf of Real Party in
Interest.
Kent S. Scheidegger and Kymberlee C. Stapleton for Criminal Justice Legal Foundation as Amicus Curiae
on behalf of Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Jennifer Hansen
California Appellate Project
520 S. Grand Ave., 4th Floor
Los Angeles, CA 90071
(213) 243-0300

Nelson R. Richards
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 210-7867

Michelle J. Contois
Deputy District Attorney
800 South Victoria Ave.
Ventura, CA 93009
(805) 654-3078